DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-3, drawn to a composition of an agent.
Group II: claims 4-14, drawn to a method of manufacturing 3D object.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Regarding claim 1, Harunobu et al. (JP 2014083744 A, hereinafter Harunobu) teach a developer composition for a 3D printer model (¶ [0001]), and the developer composition (i.e., a composition of an agent for treating a precursor of a three-dimensional object for removing a support material from a precursor of the three-dimensional object containing a three-dimensional object and the support material) contains a specific water-soluble organic solvent, alkali metal hydroxide, organic alkaline agent, surfactant, and water, so that it does not affect the model material of the 3D printer model and removes the support material satisfactorily (¶ [0017]). Examples of the water-soluble organic solvent include monohydric alcohols, polyhydric alcohols, and glycol ethers (¶ [0019]), and specifically, monohydric alcohols are selected from methyl alcohol, ethyl alcohol, 1-propyl alcohol, isopropyl alcohol, allyl alcohol, n-butyl alcohol, isobutyl alcohol, sec-butyl alcohol, t-butylalcohol, and amyl alcohol are used (¶ [0020]). Among the examples, at least isopropyl alcohol has a solubility parameter (SP) value of 10.2 (cal/cm3)1/2 which anticipates the SP values as recited in claim 1 (i.e., of 8 (cal/cm3)1/2 to 13 (cal/cm3)1/2 (for detailed calculation of SP values using the Fedors' method, see ¶ [0013] of Instant Specification and Table 5 of the cited reference, [Robert F. Fedors, Polymer Engineering and Science, 14, 147-154 (1974)]).
Although Harunobu teaches that a support material is selected from a thermoplastic acrylic resin (¶ [0047]), Harunobu does not specifically teach that a soluble material of the support material contains a polyester resin having a hydrophilic group and/or a polyamide resin having a hydrophilic group.
Sawada et al. (US 20180009160 A1, hereinafter Sawada) teach that a soluble material for three-dimensional modeling, which is used as a raw material of a support material for supporting a three-dimensional object includes a polyester resin including one or more aromatic dicarboxylic acid monomer units A (i.e., hydrophilic group) with a sulfonate group, one or more dicarboxylic acid monomer units B (i.e., hydrophilic group) without a sulfonate group, and one or more diol monomer units (i.e., hydrophilic group), and the soluble material has hygroscopicity resistance while the material is large in dissolution rate into any neutral water and removable speedily from a precursor of the three-dimensional object without using any aqueous strong alkaline solution (abstract).

    PNG
    media_image1.png
    120
    478
    media_image1.png
    Greyscale
In the alternative, Jeol et al. (US 20190062499 A1, hereinafter Jeol) teach (co)polyamides comprising at least 60 mol. % of recurring units of formula (I) (i.e., polyamide resin having a hydrophilic group) as shown below: 
and, a polymer composition comprising such (co)polyamides can be applied in high-temperature applications requiring sufficient swelling or deformation upon exposure to moisture such as support materials used to print 3D parts (abstract, ¶ [0002]- ¶ [0003]).  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the thermoplastic acrylic resin support material of Harunobu with a polyester resin including dicarboxylic acid group as taught by Sawada in order to have hygroscopicity resistance while maintaining the solubility of the support material in neutral water without using a strong alkaline solution (Sawada: abstract), or in the alternative, with a polyamide resin including ethylene glycol group as taught by Joel in order to apply the material as support materials for 3D printing, which requires high-
 Thus, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of all the limitations as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art Harunobu in view of Sawada or, in the alternative, Harunobu in view of Joel. 

A telephone call was made to Jacob Doughty on 23 April 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744